DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US 10,503,714. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the claims of the instant application has a corresponding limitation in the claims of U.S. Patent Number 10,503,714.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 34 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maccanti et al. (US 2017/0228417).

Regarding claims 21, 34 and 40, Maccanti teaches a computer-implemented method, a system, comprising: multiple server devices, each comprising at least one processor (F19), that store data associated with an application across multiple shards and a non-transitory computer-readable storage medium storing computer-readable instructions, comprising: 

each of the multiple shards stores a subset of the data and is hosted by at least one of the multiple server devices ([0036]); 
the subset of the data within each of the multiple shards is stored across multiple microshards ([0030] see “splitting a partition ( or one or more replicas of a partition) into multiple smaller partitions”, [0036]); 
each of the multiple microshards is associated with a microshard identification (ID) ([0081], [0112]); and 
a shard manager component manages placement of the data across the multiple shards (F4C); 
generating, by the shard manager component, a microshard map, the microshard map being used to determine to which of the multiple shards specific microshards are assigned ([0061], F4A:430); 
managing a migration of a specific microshard from a first one of the multiple shards to a second one of the multiple shards ([0028], [0030], [0036]); 
receiving, during the migration, a data access request ([0026], [0042], [0057]), wherein the data access request specifies a specific microshard ID, the specific microshard ID being that of the specific microshard ([0172], [0177]-[0178], F5:510, F7:710-720); and 
using the specific microshard ID to determine a status of the migration ([0137]-[0140]); and 
processing, based on the status of the migration, the data access request ([0137]-[0140]).

The dependent claims are rejected in further view of Sharpe et al. (US 2017/0235762) as indicated in the primary rejection below.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe et al. (US 2017/0235762) in view of Maccanti et al. (US 2017/0228417) and in further view of KONG et al. (US 2019/0213175).

Regarding claim 21, Sharpe teaches a computer-implemented method comprising: 
storing, by multiple server devices, data associated with an application ([0046], [0057], [0081]) across multiple shards ([0056]), wherein: 
each of the multiple shards stores a subset of the data and is hosted by at least one of the multiple server devices ([0056], [0076]); 
the subset of the data within each of the multiple shards is stored across multiple microshards ([0079]-[0081]); 
each of the multiple microshards is associated with a microshard identification (ID) ([0046], [0154], [0161], [0228]); and 
a shard manager component manages placement of the data across the multiple shards ([0091], [0229]); 
generating, by the shard manager component, a microshard map, the microshard map being used to determine to which of the multiple shards specific microshards are assigned ([0056] see “sharding map 360”, [0090]-[0091], [0154], see F3, F6 and NOTE below); 

receiving, during the migration ([0165]-[0166]), a data access request ([0167], [0170]-[0171]), wherein the data access request specifies a specific microshard ID, the specific microshard ID being that of the specific microshard ([0057], [0157]-[0158]); and 
using the specific microshard ID to determine a status of the microshard 
processing, based on the status of the microshard 

Sharpe does not explicitly teach, however Maccanti discloses a status of the migration ([0137], [0140]) and processing, based on the status of the migration, the data access request ([0140]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sharpe to include a status of the migration as disclosed by Maccanti.  Doing so would evenly distribute the system workload and improve performance (Maccanti [0096]).

NOTE Sharpe teaches -“Each storage pool on each FSVM 170 may be responsible for a subset of the data stored in the share 614. The share 614 may be sharded at the top-level directories across FSVMs 170 residing in different clusters” [0220]; “the processing units (FSVMs 170) and data storage units (containers 622) may be sharded, e.g., partitioned, across clusters 618a-c, and may further be sharded across host machines 201 within each cluster 618.” “Each FSVM 170 within each cluster 614 hosts a storage pool created from a subset of the storage provided by the cluster's container 622.” [0222].

However, to merely obviate such reasoning, KONG discloses microshard ([0037], [0039] where “chunk” of the shard is a microshard – “shard storage space are configured to store chunks”) and a microshard map ([0068], [0071]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sharpe to include microshard as disclosed by KONG.  Doing so would significantly increase the chunk migration efficiency, as each first chunk may be migrated independently (KONG [0045], [0099]).

Regarding claim 34, Sharpe teaches a  system, comprising: multiple server devices, each comprising at least one processor, that store data associated with an application across multiple shards, wherein: each of the multiple shards stores a subset of the data and is hosted by at least one of the multiple server devices; the subset of the data within each of the multiple shards is stored across multiple microshards; and each of the multiple microshards is associated with a microshard identification (ID); a shard manager component that: manages placement of the data across the multiple shards; and generates a microshard map, the microshard map being used to determine to which of the multiple shards specific microshards are assigned; a migration controller component configured to manage a migration of a specific microshard from a first one of the multiple shards to a second one of the multiple shards; and a mapping component that: receives, during the migration, a data access request, wherein the data access request specifies a specific microshard ID, the specific microshard ID 
Claim 34 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 22 and 35, Sharpe as modified teaches the computer-implemented method and the system, wherein: the computer-implemented method further comprises determining that the data access request is a write request (Sharpe [0055], [0057], [0067], Maccanti [0098]-[0099]); and 
using the specific microshard ID to determine the status of the migration (Maccanti [0137], [0140]) comprises: 
determining, by a mapping component using the microshard map (Sharpe [0221]), the first one of the multiple shards identified by the specified microshard ID (Sharpe [0057]); 
determining, by the mapping component, a specific one of the multiple server devices hosting the first one of the multiple shards (Sharpe [0084]); 
forwarding the data access request to the specific one of the multiple server devices (Sharpe [0167], [0171], [0198], [0201]); 
receiving, by the mapping component from the specific one of the multiple server devices, a write-unavailable message (Sharpe [0067], [0260]-[0261], [0282], NOTE Sharpe teaches sending a heartbeat message to determine storage availability.  When storage is unavailable or failed the data is locked for writing request.  Such unresponsive heartbeat message is construed to be analogous and an obvious variation of the claimed “write-unavailable message” as shown in KONG [0071]); 
updating, by the mapping component in response to the write-unavailable message, the status of the migration to in process (Maccanti [0039], [0083], [0140]-[0141], [0151], [0162], KONG [0080]-[0081], [0083]-[0084], [0104]).

Regarding claims 23 and 36, Sharpe as modified teaches the computer-implemented method and the system, wherein updating the status of the migration to in process comprises updating, by the mapping component (Maccanti [0194]), the microshard map to show that the specific microshard is in transit from the first one of the multiple shards to the second one of the multiple shards (Sharpe [0067], Maccanti [0041] “write accesses that were directed”,  [0140]-[0141] “indicate that a backup is in progress for the identified table”, F15:1520, KONG [0068], [0071]).

Regarding claims 26 and 39, Sharpe as modified teaches the computer-implemented method and the system further comprising: 
receiving, during the migration, an additional write request, wherein the additional write request specifies the specific microshard ID (Sharpe [0167]); 
using the specific microshard ID to determine, by the mapping component using the microshard map (Sharpe [0056], [0090], [0091], [0093]), that the specific microshard is still in transit from the first one of the multiple shards to the second one of the multiple shards (Sharpe [0067], Maccanti [0140]-[0141]); and 
batching the write request and the additional write request for later forwarding to the second one of the multiple shards (Sharpe [0067] as in write operations maybe queued while the file being copied, [0118], Maccanti [0097], [0099]).

Regarding claim 27, Sharpe as modified teaches the computer-implemented method of claim 22, wherein processing the data access request comprises storing the write request for later forwarding to the second one of the multiple shards (Sharpe [0067] as in write operations maybe queued, [0167], [0171], [0198], [0201], Maccanti [0097], [0099]).

Regarding claim 28, Sharpe as modified teaches the computer-implemented method of claim 21, wherein: the computer-implemented method further comprises determining that the data access request is a request to write data to the specific microshard (Sharpe [0067], Maccanti [0098]-[0099]); 
the status of the migration is determined to be not started (Maccanti [0056], [0137], [0157], [0163], KONG [0050], [0096]); and processing the data access request comprises forwarding the data access request to the first one of the multiple shards (Sharpe [0167], [0171], [0198], [0201], Maccanti [0049], [0061], [0134], [0140]).

Regarding claim 29, Sharpe as modified teaches the computer-implemented method of claim 21, wherein: the computer-implemented method further comprises determining that the data access request is a request to write data to the specific microshard (Sharpe [0067], Maccanti [0098]-[0099]); 
the status of the migration is determined to be completed (Maccanti [0140], [0142]); and 
processing the data access request comprises forwarding the data access request to the second one of the multiple shards (Sharpe [0091], [0167], [0171], [0198], [0201]).

Regarding claim 30, Sharpe as modified teaches the computer-implemented method of claim 21, wherein managing the migration of the specific microshard from the first one of the multiple shards to the second one of the multiple shards comprises instructing, in response to a completion of the migration, the shard manager component to update the microshard map to reflect an assignment of the specific microshard to the second one of the multiple shards (Sharpe [0155], [0157]-[0158], [0221], Maccanti [0028], [0085], [0123]).


 the computer-implemented method further comprises determining that the data access request is a write request (Sharpe [0067], Maccanti [0098]-[0099]); and
using the specific microshard ID to determine the status of the migration (Maccanti [0140]) comprises: determining, by a mapping component using the microshard map, the first one of the multiple shards identified by the specified microshard ID (Sharpe [0056], [0090], [0091], [0093]); 
determining, by the mapping component, a specific one of the multiple server devices hosting the first one of the multiple shards (Sharpe [0056]-[0057]); 
forwarding the data access request to the specific one of the multiple server devices (Sharpe [0091], [0167], [0171], [0198], [0201]); 
receiving, by the mapping component from the specific one of the multiple server devices, an error message indicating that the specific microshard is no longer assigned to the specific one of the multiple server devices (Sharpe [0091], [0206], [0239], Maccanti [0138], [0143]); 
updating, by the mapping component in response to the error message, the status of the migration to complete (Maccanti [0143]-[0144]).

Regarding claim 32, Sharpe as modified teaches the computer-implemented method of claim 21, wherein processing the data access request comprises, in response to a determination that the data access request is a write request (Maccanti [0098], [0140], [0157]) and the status of the migration is not started (Maccanti [0056]-[0099]), writing, at the first one of the multiple shards, specified data to the specific microshard (Sharpe [0067], Maccanti [0026], [0042]).



Regarding claim 40, Sharpe teaches a non-transitory computer-readable storage medium storing computer-readable instructions, comprising: instruction for storing, by multiple server devices, data associated with an application across multiple shards, wherein: each of the multiple shards stores a subset of the data and is hosted by at least one of the multiple server devices; the subset of the data within each of the multiple shards is stored across multiple microshards; each of the multiple microshards is associated with a microshard identification (ID); and a shard manager component manages placement of the data across the multiple shards; instruction for generating, by the shard manager component, a microshard map, the microshard map being used to determine to which of the multiple shards specific microshards are assigned; instruction for managing a migration of a specific microshard from a first one of the multiple shards to a second one of the multiple shards; instruction for receiving, during the migration, a data access request, wherein the data access request specifies a specific microshard ID, the specific microshard ID being that of the specific microshard; and instruction for using the specific microshard ID to determine a status of the migration; and instruction for processing, based on the status of the migration, the data access request.
Claim 40 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 24-25, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe as modified and in further view of Nesbit et al. (US 9,164,702).

Regarding claims 24 and 37, Sharpe as modified teaches the computer-implemented method and the system, wherein updating the status of the migration to in process comprises notifying (Maccanti [0140]-[0141]), by the mapping component, a memcache (Maccanti [0039]) that the specific microshard is not available for writing and that the second one of the multiple shards will be available for writing (Sharpe [0284], Maccanti [0123], [0148]). 
Maccanti discloses that statuses of all database transactions and migration are stored in a distributed storage, Sharpe discloses using various cache storage to speed up the request.  The memcache is a distributed cache, and it would have been obvious to have a distributed storage with statuses stored as cache in view of both references.  However, to fully obviate such teachings Nesbit discloses memcache (C7L44-46, C11L63-67).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sharpe to include a memcache as disclosed by Nesbit.  Doing so would help achieve lower latency and higher throughput without increasing the cost of the system (Nesbit C24L32-33).

Regarding claims 25 and 38, Sharpe as modified teaches the computer-implemented method and the system, wherein the memcache stores statuses of microshards that are being migrated, and wherein the memcache is a shared storage system that is shared between a set of client devices (Sharpe [0056]-[0057], [0059], [0088], [0091], [0111], Maccanti [0039], Nesbit C7L44-46, C11L63-67, C13L10-26).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	June 20, 2021